Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.) rendered July 30, 1991, convicting her of *688assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant Lucy Allums was one of three women who took part in a concerted attack on the victim (see, People v Allums, 193 AD2d 688 [decided herewith]; People v Brown, 193 AD2d 691 [decided herewith]). We have examined her two arguments, both related to an alleged inconsistency in the verdict sheet, and find them to be without merit (see, People v Allums, supra). Bracken, J. P., Lawrence, Eiber and Pizzuto, JJ., concur.